Citation Nr: 0019989	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-17 010A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to December 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1996 rating 
decision by the RO which denied a claim for service 
connection for PTSD.

The present Board decision addresses the preliminary question 
of whether the claim is well grounded; the remand which 
follows the decision addresses additional development of the 
evidence which is required on the merits of the claim.


FINDING OF FACT

The veteran has submitted evidence of a plausible claim for 
service connection for PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran has met her 
initial burden of submitting evidence to justify a belief by 
a fair and impartial individual that her claim, for service 
connection for PTSD, is well grounded, meaning plausible.  If 
she has not presented a well-grounded claim, there is no VA 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 (1990).

On the present record, there is medical evidence (albeit 
equivocal) of a diagnosis of PTSD, which to some degree has 
been associated with service (but not to verified stressors).  
Moreover, the veteran's assertions as to stressors in service 
are accepted as credible for the purpose of determining if 
the claim is well grounded, although they may not be 
sufficient to support a grant of service connection on the 
merits.  The Board finds that the veteran's claim is well 
grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Gaines v. West, 11 Vet.App. 353 
(1993).  This does not mean that service connection is 
granted; rather, the claim is subject to further development, 
as set forth in the below remand.


ORDER

The claim for service connection for PTSD is well-grounded 
and, to this extent only, the appeal is granted.


REMAND

One of the requirements for service connection for PTSD is 
credible supporting evidence of an in-service stressor.  
Since the veteran did not engage in combat, her alleged 
service stressors must be established by service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f) 
(1999); Fossie v. West, 12 Vet.App. 1 (1998); Cohen v. Brown, 
10 Vet.App. 128 (1997); Doran v. Brown, 6 Vet.App. 283 
(1994).  The veteran claims she has PTSD due to numerous 
service stressors.  Her alleged service stressors include not 
being able to resuscitate a baby, treating wounded soldiers 
and prisoners of war, being sexually harassed, having a gun 
pointed at her head by her boyfriend, and being raped.  In 
March 1998, the RO requested information from the veteran for 
the purpose of verifying her stressors.  In May 1998, the 
veteran responded to the RO's request and provided 
information (including names of individuals involved) 
pertinent to her claimed stressors.  She also provided some 
additional information in August 1998.  From the record, it 
appears the RO did nothing with the information submitted by 
the veteran.  There is no indication that an attempt was made 
to verify any of the veteran's stressors.  In order to 
fulfill the duty to assist, all attempts must be made to 
verify the veteran's service stressors. 

The claims file shows there is evidence for and against the 
veteran being diagnosed as having PTSD.  The Board notes that 
reports showing a diagnosis of PTSD do not clearly identify 
the exact stressors relied upon in diagnosing PTSD.  The 
Board also notes the veteran has related several pre-service 
stressors.  In the judgment of the Board, the veteran should 
undergo another VA psychiatric examination to ascertain if 
there is a clear diagnosis of PTSD under DSM-IV related to 
service stressors.  38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet.App. 128 (1997).  The file also suggests 
additional relevant post-service medical records may exist, 
and such records should be obtained.  Murincsak v. Derwinski, 
2 Vet.App. 363 (1992).

In view of the foregoing, the case is remanded for the 
following actions:

1.  The RO should contact the veteran and 
ask her to identify all VA and non-VA 
medical providers who have treated her 
for psychiatric and substance abuse 
problems since her 1993 separation from 
service.  Following the procedures of 
38 C.F.R. § 3.159, the RO should obtain 
copies of all related medical records, 
which are not already on file.

2.  The RO should take appropriate steps 
to verify the veteran's claimed 
stressors, throught the service 
department or otherwise.  See M21-1, Part 
III, Paragraph 5.14; Patton v. West, 12 
Vet.App. 272 (1999).  If further 
information is needed, the RO should 
contact the veteran and request such 
information.

3.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to diagnose or rule out PTSD.  
The claims folder must be provided to and 
reviewed by the doctor.   Any diagnosis 
of PTSD should be in accordance with DSM-
IV.  If PTSD is diagnosed, the examiner 
should clearly identify the reported 
stressors which are deemed to be the 
cause of the condition, and the doctor 
should fully explain why they are deemed 
to be medically sufficient stressors to 
support a PTSD diagnosis under the 
standards of DSM-IV.  

4.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim is denied, the veteran and 
her representative should be issued a 
supplemental statement of the case, and 
given an 
opportunity to respond, before the case 
is returned to the Board. 




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 



